Opper, /., dissenting: That petitioner’s dependents were in fact “stateless” seems to me demonstrated by the tragic actualities of recent history, as exemplified by this record. Not only were these people officially driven from the countries of which they had been nationals, but all rights to look to those governments for extraterritorial support and protection had equally been withdrawn. They were merely transient “passers-through” as far as Britain was concerned. The haven that country was humane enough to offer was necessarily and expressly restricted to a temporary waiting period for the American quotas to open. If we are to be practical in dealing with this tax problem, there is no way of viewing the members of petitioner’s family as “citizens or subjects” of a foreign country except by the forced construction placed upon that phrase. The majority opinion holds that anyone who resides in a noncon-tiguous country is a subject of that country and, therefore, not a dependent for the purpose of section 25 (b) (3). I disagree. The statute did not need the words “who is a citizen or subject of a foreign country” if that is its meaning. In the same sentence the word “resident” is used, apparently to distinguish it from “subject”; and the succeeding subsection of the 1944 Act (section 10 (f)) refers to a “nonresident alien” who is not “a resident of a contiguous country,”1 thus showing how Congress expresses that thought when it intends it. The present interpretation of “subject” would exclude both a citizen of the United States and a person not a citizen of any country, who happens to reside in a foreign country not contiguous to the United. States. At the very least, the opinion should decide, aside from residence, whether these persons had lost their citizenship in the various countries involved. Murdock, J., agrees with this dissent.   * * * * » * • • “In the case of a nonresident alien individual who is not a resident of a contiguous country, the normal tax exemption allowed by section 25 (a) (3) shall be only $500 and the surtax exemptions allowed by section 25 (b) (1) (B) and (C) shall not be allowed.”